 

Exhibit 10.5

 

March 13, 2020

 

Phillip A. Gobe

 

Re:Participation Agreement – ProPetro Services, Inc. Executive Severance Plan

 

Dear Phillip:

 

We are pleased to inform you that you have been designated as eligible to
participate in the ProPetro Services, Inc. Executive Severance Plan (as it may
be amended from time to time, the “Plan”) as a Tier 1 Executive. Pursuant to
your participation in the Plan, you are eligible to receive certain payments
upon a Qualifying Termination, your death, or your Disability.

 

Your participation in the Plan is subject to the terms and conditions of the
Plan and your execution and delivery of this agreement, which constitutes a
Participation Agreement (as defined in the Plan). A copy of the Plan is attached
hereto as Annex A and is incorporated herein and deemed to be part of this
Participation Agreement for all purposes.

 

In signing below, you expressly agree to be bound by, and promise to abide by,
the terms of the Plan, which sets forth certain obligations with respect to
post-termination cooperation. You agree that the terms of the Plan are
reasonable in all respects. You further acknowledge that receipt of severance
benefits following a Qualifying Termination under the Plan is contingent upon
your execution of a general release of claims at the time of such Qualifying
Termination and continued compliance with your obligations pursuant to any other
written agreement between you and any member of the Company Group, including the
restrictive covenants set forth in the award agreements entered into with the
Company pursuant to the Incentive Plan.

 

You acknowledge and agree that the Plan and this Participation Agreement
supersede all prior employment agreements or letters containing change in
control and/or severance provisions, change in control and/or severance benefit
policies, plans and arrangements of the Company or any other member of the
Company Group, if any, (and supersede all prior oral or written communications
by the Company or any of other member of the Company Group with respect to
change in control benefits or severance benefits, if any), and any such prior
policies, plans, arrangements and communications are hereby null and void and of
no further force and effect with respect to your participation therein.
Notwithstanding the termination of all prior agreements pertaining to change in
control and/or severance provisions, you acknowledge and agree that your Awards
(as defined in the Incentive Plan) will continue to be governed by the terms of
the Incentive Plan and the award agreements thereunder, and your obligation to
continue to comply with your obligations pursuant to the award agreements under
the Incentive Plan will survive the termination of all prior agreements
pertaining to change in control and/or severance provisions.

 

You acknowledge and agree that all obligations of the Company and its affiliates
pursuant to that certain Letter Agreement entered into as of October 4, 2019, by
and between you and the Company (the “Letter Agreement”) have been fully and
finally satisfied and, therefore, except as provided in the succeeding
paragraph, the Letter Agreement is hereby terminated effective as of the date of
this letter and that neither the Company nor any other person or entity has any
other future obligations to you thereunder.

 



1

 

 

 

Notwithstanding the termination of the Letter Agreement, you acknowledge and
agree that the following sentences shall survive:

 

You expressly promise to abide by all obligations to all other current or former
employers and other third parties in the course of performing your services for
the Company. In addition, you promise that you will not provide the Company with
any confidential, proprietary or legally protected information belonging to any
current or former employer or other third party and in no circumstances will you
use or disclose such information in the course of your employment with the
Company. If you have any questions about the ownership of particular documents
or other information, you should discuss such questions with your current or
former employer(s) before removing or copying the documents or information.

 

You further acknowledge and agree that (i) you have fully read, understand and
voluntarily enter into this Participation Agreement and (ii) you have had a
sufficient opportunity to consult with your personal tax, financial planning
advisor and attorney about the tax, financial and legal consequences of your
participation in the Plan before signing this Participation Agreement.

 

Unless otherwise defined herein, capitalized terms used in this Participation
Agreement shall have the meanings set forth in the Plan. This Participation
Agreement may be executed in separate counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.

 

Please execute this Participation Agreement in the space provided below and send
a fully executed copy to Newton W. Wilson III no later than March 13, 2020.

 

[Signature Page Follows]

 



2

 

 

  Sincerely,       PROPETRO Services, inc.       By: /s/ Anthony Best     Name:
Anthony Best     Title: Lead Independent Director      

 

AGREED AND ACCEPTED     this 13th day of March, 2020 by:     /s/ Phillip A. Gobe
    Phillip A. Gobe          

 

Signature Page to

Participation Agreement

 



 

 

 

 

ANNEX A

 

PROPETRO SERVICES, INC.

EXECUTIVE SEVERANCE PLAN

 

[See attached.]

 

 



ANNEX A

 